El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
En pleito pendiente en la Corte de. Distrito de Maya-güez promovido por María Vidal contra José E. Martínez y otro sobre división de bienes poseídos en comunidad y en-trega de $400 por rentas no pagadas, la parte demandante solicitó de la corte que sobreseyese y archivase el pleito toda' vez que había transado con Martínez de quien recibió la can-tidad de $1,050.
En oposición a esa petición alegaron los abogados de Mar-tínez que éste no tenía conocimiento de que las partes se hubieran puesto de acuerdo privadamente y que toda vez que su representación no tenía noticia alguna del deman-*819dado, ni le habían sido satisfechos sus derechos como abo-gados del demandado, solicitaba Martínez que no se acce-diera a la petición de la demandante y que si se decretaba el sobreseimiento se le impusiera el pago de los honorarios de la representación de dicho demandado.
Discutida la moción de la demandante y estando pendiente su resolución, los abogados de Martínez ampliaron su anterior oposición ratificándola y agregando que existía en el pleito una contrademanda y una rebeldía anotada a la deman-dante por no haberla contestado pero que el demandado re-nunciaba a ella siempre que la demandante fuera condenada a pagar las costas, desembolsos y los honorarios de su abo-gado y pidieron que en tal sentido se dictase sentencia. Oída esta moción por la corte sin que a la vista concurriera el abogado de la demandante, fué resuelta en el mismo acto de-clarándola con lugar. De esta resolución pidió reconsidera-ción la parte demandante y antes de ser resuelta, la corte dictó sentencia ordenando el sobreseimiento y archivo del pleito con las costas, gastos y honorarios del abogado del demandado Martínez a cargo de la demandante. Posterior-mente desestimó la moción de reconsideración.
Interpuesto recurso de apelación por la demandante soli-cita que revoquemos la sentencia fundándose en que no de-bió ser condenada a pagar honorarios de abogado.
Si bien el artículo 192 del Código de Enjuiciamiento Civil concede a todo demandante el derecho de desistir de la continuación de su pleito antes del juicio, previo pago de las costas, cuando no mediase una reconvención o cuando el demandado en su contestación o en la contrademanda no hubiese solicitado alguna resolución a su favor, como en este caso existía una contrademanda de Martínez, no tenía dere-cho la demandante al sobreseimiento de su pleito a menos que el demandado renunciase a su contrademanda. Es cierto que el demandado Martínez hizo tal renuncia y consintió en que se decretase el sobreseimiento pedido, pero fué con la condición de que se condenara a la demandante a pagarle *820los honorarios de sn abogado, condición que no consta que aceptara la demandante.
En tal situación este caso, la resolución procedente era la de denegar la moción de sobreseimiento de la demandante por existir una contrademanda a la que sólo se renunciaba mediante una condición no aceptada por la parte que soli-citaba el sobreseimiento.
La sentencia apelada debe ser revocada y debemos dictar nosotros otra declarando sin lugar la moción de desistimiento de la parte demandante.

Revocada la sentencia apelada y dictada otra declarando sin lugar el desistimiento de la demanda y ordenándose la continuación del pleito.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.